Fourth Court of Appeals
                               San Antonio, Texas
                                   September 26, 2018

                                   No. 04-18-00443-CV

                     CONSOLIDATED REINFORCEMENT, L.P.,
                                 Appellant

                                            v.

                                     Ali CHERAIF,
                                        Appellee

                From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CI16237
                  Honorable Barbara Hanson Nellermoe, Judge Presiding


                                     ORDER
      The appellant’s motion to file amended brief is hereby GRANTED.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of September, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court